DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on March 3, 2020. Claims 1-12 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on March 3, 2020 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: none of the reference numbers in Fig. 11 (S223-S249) are mentioned in the instant description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,623,411. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-12 are anticipated by claims 1-10 of U.S. Patent No. 10,623,411.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi (U.S. Pub. No. 2004/0133547 cited in the IDs filed 3/30/2020).
As to claim 1, Doi discloses a mapping server, comprising: 
a hardware processor (paragraphs [0053], [0066], [0093], [0113], [0130] and Fig. 1, Doi teaches a processor) configured to: 
receive information of a plurality of authorization requests to access real name information and anonymous information (paragraphs [0019], [0051], [0052], [0059], [0099], [0103] and [0112], Doi teaches receiving a request to access real user information, such as a name, and anonymous information); and 
authorize, based on the plurality of authorization requests and a result of user authentication, a user to access to the real name information and the anonymous information (paragraphs [0019], [0051], [0052], [0059], [0099], [0101], [0103] and [0112], Doi teaches if a user is authenticated and authorized, allowing the user to retrieve both the real user information and the anonymous information. Doi is considered to teach a plurality of authorization requests in several ways. For instance, Doi teaches that different requests can be received where some requests are for anonymous data and some requests are for real and anonymous data. Also, a single user requesting real and anonymous data is also considered to teach a plurality of requests because there is de facto two requests (i.e. one for anonymous information and one for real information.) Thus, Doi teaches a plurality of authorization requests.).
Claims 11 and 12 are rejected for similar reasons to claim 1. (Note: claim 12 recites the additional limitation of a non-transitory computer-readable medium having instructions which is taught by Doi at, for example, paragraph [0130]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Mattsson et al. (U.S. Pub. No. 2015/0095252 and hereinafter referred to as Mattsson).
claim 2, Doi discloses the mapping server according to claim 1, wherein the plurality of authorization requests comprises a first authorization request to access the real name information and a second authorization request to access the anonymous information (paragraphs [0019], [0051], [0052], [0059], [0099], [0101], [0103] and [0112], Doi teaches a user(s) requests the real user information and/or the anonymous information.). While Doi does disclose the separate storing of personal information and anonymous information (paragraphs [0059], [0103], [0119] and Figs. 5-6 of Doi), Doi is not explicitly clear on disclosing from a real name server and an anonymous server as claimed. However, Mattsson does disclose
from a real name server and an anonymous server (paragraphs [0032]-[0033], Mattsson teaches storing tokenized data in separate servers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doi with the teachings of Mattsson for having separate servers because this would increase security.
As to claim 3, the combination of teachings between Doi and Mattsson disclose the mapping server according to claim 2, wherein the hardware processor is further configured to receive, from an external device, the first authorization request to access the real name information (paragraphs [0019], [0051], [0052], [0059], [0099], [0103], [0112] and Fig. 1, Doi teaches receiving a request to access real user information, such as a name, from an external terminal.).
claim 8, the combination of teachings between Doi and Mattsson disclose the mapping server according to claim 2, wherein the hardware processor is further configured to control to store a user ID and an anonymous ID in association with each other (paragraphs [0060]-[0061], [0090] and Figs. 5-6, Doi teaches storing a personal ID and a temporary anonymous ID in association with each other.).
As to claim 9, the combination of teachings between Doi and Mattsson disclose the mapping server according to claim 8, wherein 
the real name server stores the user ID and personal information in association with the real name information (paragraphs [0051], [0052], [0060]-[0061], [0090] and Figs. 5-6, Doi teaches the personal ID is stored with personal information. paragraphs [0032]-[0033], Mattsson teaches storing tokenized data in separate servers), and 
the anonymous server stores the anonymous ID in association with the anonymous information (paragraphs [0051], [0052], [0060]-[0061], [0079], [0081], [0090] and Figs. 5-6, Doi teaches the temporary ID is stored with anonymous information. paragraphs [0032]-[0033], Mattsson teaches storing tokenized data in separate servers).
Examiner supplies the same rationale for the combination of the references as in claim 2 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 3 above, and further in view of Smith et al. (U.S. Pub. No. .
As to claim 4, the combination of teachings between Doi and Mattsson disclose the mapping server according to claim 3. The combination of teachings between Doi and Mattsson does not specifically disclose wherein the hardware processor is further configured to generate, based on the result of user authentication and the first authorization request, a first authorization code and identification information to identify the external device as claimed. However, Smith does disclose 
wherein the hardware processor is further configured to generate, based on the result of user authentication and the first authorization request, a first authorization code (paragraphs [0008], [0046] and Fig. 1, Smith teaches after a user is authenticated, sending the user a OTP for allowing access to a service.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Doi with the teachings of Smith for generating a first authorization code because this would increase security.
The combination of teachings between Doi, Mattsson, and Smith does not specifically disclose identification information to identify the external device as claimed. However, Spencer does disclose
identification information to identify the external device (paragraphs [0007], [0052] and [0078], Spencer teaches a server creating a unique device identifier and returning the identifier to the device for future authentications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Doi with the teachings of Spencer for generating identification information to identify the external device because this would increase security.
As to claim 5, the combination of teachings between Doi, Mattsson, Smith and Spencer disclose the mapping server according to claim 4, wherein the hardware processor is further configured to transmit the first authorization code and the identification information to the external device (paragraphs [0008], [0046] and Fig. 1, Smith teaches after a user is authenticated, sending the user a OTP for allowing access to a service. paragraphs [0007], [0052] and [0078], Spencer teaches a server creating a unique device identifier and returning the identifier to the device for future authentications.).
Examiner supplies the same rationale for the combination of the references as in claim 4 above.
As to claim 6, the combination of teachings between Doi, Mattsson, Smith and Spencer disclose the mapping server according to claim 4, wherein the hardware processor is further configured to receive, from the external device, the identification information and the second authorization request to access the anonymous information (paragraphs [0008], [0046] and Fig. 1, Smith teaches after a user is authenticated, sending the user a OTP for allowing access to a service where the user returns the OTP to the server. paragraphs [0007], [0052] and [0078], Spencer teaches a server creating a unique device identifier and returning the identifier to the device for future authentications where the device returns the identifier to the server for authentication.).
Examiner supplies the same rationale for the combination of the references as in claim 4 above.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Smith et al. (U.S. Pub. No. 2009/0106138 and hereinafter referred to as Smith).
As to claim 10, Doi discloses the mapping server according to claim 1. Doi does not specifically disclose wherein the hardware processor is further configured to generate, based on the result of user authentication and the plurality of authorization requests, information of a plurality of authorization codes to enable access to the real name information and the anonymous information as claimed. However, Smith does disclose
wherein the hardware processor is further configured to generate, based on the result of user authentication and the plurality of authorization requests, information of a plurality of authorization codes to enable access to the real name information and the anonymous information (paragraphs [0008], [0046] and Fig. 1, Smith teaches after a user is authenticated, sending the user a OTP for allowing access to a service.).
.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 recites, inter alia, “generate, based on the result of user authentication and the second authorization request, a second authorization code and identification information to identify the external device.” While the prior art can be seen as generating a second authorization code, the prior art is not considered to disclose generating another identification information in combination with the other limitations. Therefore, claim 7 is considered to recite limitations not taught by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (U.S. Pub. No. 2015/0142865) – cited for teaching storing anonymous data with personal data - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.